Exhibit 10.5

AMENDED AND RESTATED

BAY-VANGUARD FEDERAL SAVINGS BANK

TWO-YEAR EMPLOYMENT AGREEMENT

THIS AGREEMENT, originally entered into on the 12th day of January, 2005 (the
“Agreement”), by and between BAY-VANGUARD FEDERAL SAVINGS BANK, a
federally-chartered savings bank (the “Bank”), and DANIEL J. GALLAGHER, JR.
(“Executive”), is amended and restated in its entirety as of December 18, 2008.
References to the “Company” herein shall mean BV FINANCIAL, INC., a
federally-chartered corporation and the Bank holding company.

W I T N E S S E T H

WHEREAS, Executive serves in a position of substantial responsibility;

WHEREAS, the Bank wants to continue to assure Executive’s continued employment
for the term of this Agreement;

WHEREAS, Executive desires to continue to remain employed by the Bank during the
term of this Agreement; and

WHEREAS, the parties desire to amend and restate the Agreement in order to bring
it into compliance with Section 409A of the Internal Revenue Code.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

1. Employment. The Bank will employ Executive as Senior Vice
President-Commercial Lending. Executive will perform all duties and shall have
all powers commonly incident to the offices of Senior Vice President-Commercial
Lending or which, consistent with those offices, the Chairman of the Bank
delegate to Executive. Executive also agrees to serve, if elected, as an officer
and/or director of any subsidiary of the Bank or the Company and to carry out
the duties and responsibilities reasonably appropriate to that position.

2. Location and Facilities. The Bank will furnish Executive with the working
facilities and staff customary for the position of Senior Vice
President-Commercial Lending. The Bank will locate the office and staff of
Executive at the principal administrative offices of the Bank.

3. Term.

 

  (a) The term of this Agreement shall include (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on January 12, 2010, plus (ii) any and all extensions of the initial
term made pursuant to this Section 3.

 

  (b)

Commencing on July 1, 2009 (the “Renewal Date”), and continuing on each
anniversary thereafter, the disinterested members of the board of directors of
the Bank may extend the term of this Agreement for an additional year so that
the remaining term of the Agreement again becomes twenty-four (24) months (from
the Renewal Date), unless Executive elects not to extend the term of this
Agreement by giving written notice of his intentions in accordance with
Section 19 of this Agreement. Each year, the Board of Directors of the Bank (the
“Board”) will review Executive’s performance for purposes of determining whether
to extend the term of this Agreement and will include the rationale and results
of its review in the



--------------------------------------------------------------------------------

 

minutes of its meeting. Executive shall receive notice as soon as possible after
such review as to whether the Agreement will be extended for an additional year.

4. Base Compensation.

 

  (a) The Bank agrees to pay the Executive an annual base salary of $117,300,
payable in accordance with the customary payroll practices of the Bank.

 

  (b) Each year, the Board of the Bank will review the level of Executive’s base
salary, based upon factors they deem relevant, in order to determine whether to
maintain or increase Executive’s base salary.

5. Bonuses. Executive will participate in discretionary and loan production
bonuses, along with other incentive compensation programs the Bank may sponsor
or award from time to time to other senior management employees.

6. Benefit Plans. Executive will participate in life insurance, medical, dental,
pension, profit sharing, other retirement and stock-based compensation plans and
other programs and arrangements that the Bank or the Company may sponsor or
maintain for the benefit of their employees. In addition to Executive’s personal
coverage, the Bank will pay $800 per month towards family coverage for
Executive’s dependents.

7. Vacation and Leave.

 

  (a) Executive may take vacation and other leave in accordance with the Bank’s
policy for senior executives or otherwise as approved by the Board.

 

  (b) In addition to paid vacations and other leave, the Board may grant
Executive a leave of absence, with or without pay, at such time or times and
upon such terms and conditions as the Board may determine in its discretion.

8. Expense Payments and Reimbursements. The Bank will reimburse Executive for
all reasonable out-of-pocket business expenses incurred in connection with his
services under this Agreement including, but not limited to, mileage
reimbursement. Executive must substantiate the payment of all expenses in
accordance with applicable policies of the Bank.

9. Conference Attendance and Cellular Phone. Executive and his spouse will be
entitled to attend such conferences as may be approved by the Board of Directors
of the Bank from time to time. The Bank will provide the Executive with a
cellular phone and will pay (or reimburse) Executive for all reasonable expenses
related to the business use of such phone.

10. Loyalty and Confidentiality.

 

  (a)

During the term of this Agreement, Executive shall: (i) devote all his business
time, attention, skill, and efforts to the faithful performance of his duties as
Senior Vice President-Commercial Lending of the Bank; provided, however, that
from time to time, Executive may serve on the boards of directors of, and hold
any other offices or positions in, companies or organizations that will not
present any conflict of interest with the Bank or the Company or any of their
affiliates, and that will not unfavorably affect the performance of Executive’s
employment duties, and that will not violate any applicable statute or
regulation. Executive

 

2



--------------------------------------------------------------------------------

 

shall not engage in any business or activity contrary to the business affairs or
interests of the Bank or the Company.

 

  (b) Nothing contained in this Agreement prevents or limits Executive’s right
to invest in the capital stock or other securities of any business dissimilar
from that of the Bank or the Company, or, solely as a passive, minority
investor, in any business.

 

  (c) Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Bank and
Company; the names or addresses of any borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Bank or the Company which he gains or of which
he becomes aware during the course of his employment. Executive further agrees
that, unless required by law or specifically permitted by the Board in writing,
he will not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned information not generally known to the
public, nor shall he use the information in any way other than for the benefit
of the Bank and the Company.

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive or the Bank may terminate Executive’s employment under the following
circumstances:

 

  (a) Death. Executive’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event Executive’s estate
shall receive the compensation due to Executive through the last day of the
calendar month in which his death occurred.

 

  (b) Retirement. This Agreement shall terminate upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  (c) Disability.

 

  (i) The Board or Executive may terminate Executive’s employment after having
determined Executive has suffered a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Bank or the Company (or, if no such benefits
exist, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of at least one hundred eighty
(180) consecutive days). The Board, in good faith, shall determine whether or
not Executive becomes and continues to be permanently disabled for purposes of
this Agreement, based upon competent medical advice and other factors that the
Board reasonably believes to be relevant. As a condition to any benefits, the
Board may require Executive to submit to physical or mental evaluations and
tests as the Board or its medical experts deem reasonably appropriate.

 

  (ii)

In the event of his Disability, Executive shall no longer be obligated to
perform services under this Agreement. The Bank will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
bi-weekly rate of base salary in effect as of the date of his termination of
employment due to Disability. The Bank will make Disability payments on a
monthly basis commencing on the first day

 

3



--------------------------------------------------------------------------------

 

of the month following the effective date of Executive’s termination of
employment due to Disability and ending on the earlier of: (A) the date he
returns to full-time employment at the Bank in the same capacity as he was
employed prior to his termination for Disability; (B) his death; (C) his
attainment of age 65; or (D) the date the Agreement would have expired had
Executive’s employment not terminated by reason of Disability. The Bank will
reduce Disability pay otherwise due to Executive under this provision by the
amount of any short- or long-term disability benefits payable to Executive under
any other disability programs sponsored by the Bank. In addition, during any
period of Executive’s Disability, the Bank shall continue to provide Executive
and his dependents, to the greatest extent possible, all benefits (including,
without limitation, benefits under retirement plans and medical, dental and life
insurance plans) provided to Executive and his dependents prior to his
Disability, on the same terms as if Executive remained actively employed by the
Bank.

 

  (d) Termination for Cause.

 

  (i) The board of directors of the Bank may, by written notice to Executive in
the form and manner specified in this paragraph, immediately terminate
Executive’s employment at any time, for “Cause”. Executive shall have no rights
to receive compensation or other benefits for any period after termination for
Cause, except for already vested benefits. Termination for “Cause” shall mean
termination because of, in the good faith determination of the Board,
Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Bank or the Company, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  (ii) Notwithstanding the foregoing, Executive’s termination for Cause will not
become effective unless the Bank has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the board, at a meeting of the board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the board with counsel), Executive was guilty of the conduct described
above and specifying the particulars of his conduct.

 

4



--------------------------------------------------------------------------------

  (e) Voluntary Termination by Executive. In addition to his other rights to
terminate employment under this Agreement, Executive may voluntarily terminate
employment during the term of this Agreement upon at least sixty (60) days prior
written notice to the board. Upon Executive’s voluntary termination, Executive
will receive only his compensation, vested rights and employee benefits up to
the date of his termination.

 

  (f) Without Cause or With Good Reason.

 

  (i) In addition to termination pursuant to Sections 11(a) through 11(e), the
Board, may, upon providing written notice to Executive, immediately terminate
his employment at any time for a reason other than Cause (a termination “Without
Cause”) and Executive may, upon providing written notice to the Board, terminate
his employment under this Agreement for “Good Reason” as defined below (a
termination “With Good Reason”).

 

  (ii) Subject to Section 12 of this Agreement, in the event of his termination
of employment under this Section 11(f), Executive shall receive his base salary
for the remaining term of the Agreement paid in one lump sum within ten
(10) calendar days of his termination. Executive shall also receive, for the
remaining term of the Agreement, the benefits he would have received under any
retirement programs (whether tax-qualified or non-qualified) in which he
participated prior to his termination (with the amount of benefits determined by
reference to the benefits Executive received or which the Bank or Company
accrued on his behalf during the twelve (12) months preceding his termination).
Executive shall also continue to participate in any health (including medical
and dental), life, disability or similar insurance coverage or benefit plans for
the remaining term of the Agreement, upon terms no less favorable than the most
favorable terms provided to senior executives of the Company and the Bank during
such period.

 

  (iii) For the purposes of this Agreement “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent:

 

  (1) The assignment to Executive of duties that constitute a material
diminution of his authority, duties, or responsibilities (including reporting
requirements);

 

  (2) A material diminution in Executive’s Base Salary;

 

  (3) Relocation of Executive to a location outside a radius of 25 miles of the
Bank’s Baltimore, Maryland office; or

 

  (4) Any other action or inaction by the Bank that constitutes a material
breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by Executive.
Executive’s

 

5



--------------------------------------------------------------------------------

resignation hereunder for Good Reason shall not occur later than one hundred
fifty (150) days following the initial date on which the event Executive claims
constitutes Good Reason occurred.

 

  (g) Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything in this Agreement to the contrary, following Executive’s
termination of employment pursuant to Section 11(f):

 

  (1) Executive’s obligations under Section 10(c) of this Agreement will
continue in effect; and

 

  (2) During the period ending on the first anniversary of Executive’s
termination of employment, Executive shall not serve as an officer, director or
employee of any bank holding company, bank, savings bank, savings and loan
holding company, mortgage company or other financial institution that offers
products or services competing with those offered by the Bank from any office
within thirty-five (35) miles from the main office or any branch of the Bank
and, further, Executive shall not interfere with the relationship of the Company
and the Bank with any of their employees, agents, or representatives.

12. Termination in Connection with a Change in Control.

 

  (a) Definition of Change in Control. For purposes of this Agreement, a Change
in Control means any of the following events:

 

  (1) Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and, as a result, persons who
were stockholders of the Company immediately before the merger or consolidation
hold less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation.

 

  (2) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner(s) of 25% or more of a class
of the Company’s voting securities, but this clause (2) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

 

(3)

Change in Board Composition: If, during any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (d), each director who is first elected by the board (or first nominated
by the board for election by the stockholders) by a vote of at least two-thirds
( 2/3) of the directors who were directors at the beginning of the two-year
period shall be deemed to have also been a director at the beginning of the
two-year period; or

 

6



--------------------------------------------------------------------------------

  (4) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

 

  (b) Termination. If, within the period ending one year after a Change in
Control, (i) the Company and the Bank terminate Executive’s employment Without
Cause, or (ii) Executive voluntarily terminates his employment With Good Reason,
the Bank shall, within ten calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to two (2) times
Executive’s average Annual Compensation over the five (5) most recently
completed calendar years ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s average
Annual Compensation, Annual Compensation shall include base salary and any other
taxable income, including, but not limited to, amounts related to the granting,
vesting or exercise of restricted stock awards or stock options, commissions,
bonuses, retirement benefits, director or committee fees and fringe benefits
paid to Executive or accrued or paid on Executive’s behalf during any applicable
calendar year. Annual Compensation shall also include profit sharing, employee
stock ownership plan and other retirement contributions or benefits, including
those made to or accrued on behalf of Executive under any tax-qualified or
non-qualified plan or arrangement (whether or not such amounts are taxable)
during any applicable calendar year. The cash payment made under this
Section 12(b) shall be made in lieu of any payment also required under
Section 11(f) of this Agreement because of a termination of Executive’s
employment; however, Executive’s rights under Section 11(f) are not otherwise
affected by this Section 12.

Also, upon termination under this Section 12, Executive shall receive for a
twenty-four (24) month period the benefits he would have received under any
retirement programs (whether tax-qualified or non-qualified) in which he
participated prior to his termination. The amount of these retirement benefits
will be determined by reference to the benefits Executive received or which the
Company or the Bank accrued on Executive’s behalf under the benefit programs
during the twelve (12) months preceding the Change in Control. Executive will
also continue to participate in any Bank-sponsored health (including medical and
dental), life, disability or similar insurance coverage or benefit plans for a
twenty-four (24) month period, under terms no less favorable than the most
favorable terms provided to senior executives during such period.

 

  (c) The provisions of this Section 12 and Sections 14 through 28, including
the defined terms used in such sections, shall continue in effect until the
later of the expiration of this Agreement or two years following a Change in
Control.

13. Indemnification and Liability Insurance.

 

  (a)

Indemnification. The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators) under this Agreement, and to advance expenses
related to this indemnification, to the fullest extent permitted under
applicable law and regulations against

 

7



--------------------------------------------------------------------------------

 

any and all expenses and liabilities that Executive reasonably incurs in
connection with or arising out of any action, suit, or proceeding in which he
becomes involved by reason of his service as a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not Executive
continues to serve as a director or Executive at the time of incurring the
expenses or liabilities). Covered expenses and liabilities include, without
limitation, judgments, court costs, attorneys’ fees and the costs of reasonable
settlements (subject to Board approval), provided legal action is brought
against Executive in his capacity as an Executive or director of the Company and
the Bank or any of their subsidiaries. Indemnification for expenses shall not
extend to matters related to Executive’s termination for Cause. Notwithstanding
anything in this Section 13(a) to the contrary, the Bank shall not be required
to provide any indemnification otherwise prohibited by applicable law or
regulation. The obligations of this Section 13(a) shall survive the term of this
Agreement by a period of six (6) years.

 

  (b) Insurance. During the period in which the Bank must indemnify Executive,
the Bank, at its expense, will arrange for Executive’s coverage (and his heirs,
executors, and administrators) under a directors’ and executives’ liability
policy at least equivalent to the insurance coverage provided to directors and
senior executives of the Bank.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Bank
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, that Executive incurs in connection with
his successful enforcement of the Bank’s obligations under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Bank take some action specified by this Agreement: as a
result of court order; or otherwise following an initial failure by the Bank to
pay such money or take such action promptly following receipt of a written
demand from Executive stating the reason that the Bank must make payment or take
action under this Agreement.

15. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Code, the
payments and benefits pursuant to Section 12 shall be reduced or revised, in the
manner determined by Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 12
being non-deductible to the Company or the Bank pursuant to Section 280G of the
Code and subject to the excise tax imposed under Section 4999 of the Code. The
Bank’s independent public accountants shall determine any reduction in the
payments and benefits to be made pursuant to Section 12, and the Bank shall pay
for the accountant’s opinion with respect to such reduction. If the Bank and/or
Executive do not agree with the accountant’s opinion, the Bank shall pay to
Executive the maximum amount of payments and benefits pursuant to Section 12, as
selected by Executive, which the opinion indicates have a high probability of
not causing any of the payments and benefits to be non-deductible to the Bank
and subject to the imposition of the excise tax imposed under Section 4999 of
the Code. The Bank may also request, and Executive shall have the right to
demand that they request, a ruling from the IRS as to whether the disputed
payments and benefits pursuant to Section 12 have such tax consequences. The
Bank shall promptly prepare and file the request for a ruling from the IRS, but
in no event shall the Bank make such filing later than thirty (30) days from the
date of the accountant’s opinion referred to above. The request shall also be
subject to the Executive’s approval prior to filing; Executive shall not
unreasonably withhold his approval. The Bank and Executive agree to be bound by
any ruling received from the IRS and to make appropriate payments to each other
to reflect any IRS rulings, together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code. Nothing contained in this
Agreement shall result in a reduction of any payments or benefits to which
Executive may be entitled upon termination of employment other than pursuant to
Section 12 hereof, or a reduction in the payments and benefits specified in
Section 12, below zero.

 

8



--------------------------------------------------------------------------------

16. Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties to this
Agreement further agree that Executive, without limitation, may seek injunctive
relief to enforce the Bank’s obligations under this Agreement.

17. Source of Payments. All payments provided for in this Agreement shall be
timely paid in cash or check from the general funds of the Bank. The Company,
however, unconditionally guarantees payment and provision of all amounts and
benefits due hereunder to Executive and, if such amounts and benefits due from
the Bank are not timely paid or provided by the Bank, such amounts and benefits
shall be paid or provided by the Company.

18. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank. Since the
Bank has contracted for the unique and personal skills of Executive, Executive
shall not assign or delegate his rights or duties hereunder without first
obtaining the written consent of the Bank.

19. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no payment under this Agreement shall be offset or reduced by any
compensation or benefits provided to Executive in any subsequent employment.

20. Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at their principal business offices and to
Executive at his home address as maintained in the records of the Bank.

21. No Plan Created by this Agreement. Executive and the Bank expressly declare
and agree that this Agreement was negotiated among them and that no provision or
provisions of this Agreement are intended to, or shall be deemed to, create any
plan for purposes of the Employee Retirement Income Security Act or any other
law or regulation, and each party expressly waives any right to assert the
contrary. Any party who makes such an assertion in any judicial or
administrative filing, hearing, or process shall have materially breached this
Agreement upon making the assertion.

22. Amendments. No amendments or additions to this Agreement will bind the
parties unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

23. Applicable Law. Except to the extent preempted by federal law, Maryland law
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

24. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

25. Headings. Headings contained in this Agreement are for convenience of
reference only.

 

9



--------------------------------------------------------------------------------

26. Entire Agreement. This Agreement, together with any understanding or
modifications agreed to in writing by the parties, shall constitute the entire
agreement among the parties hereto with respect to the subject matter of this
Agreement, other than written agreements with respect to specific plans,
programs or arrangements described in Sections 5 and 6.

27. Required Provisions. In the event any of the foregoing provisions of this
Section 27 are in conflict with the terms of this Agreement, this Section 27
shall prevail.

 

  (a) The Bank may terminate Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 7 of this
Agreement.

 

  (b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Sec.
1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

  (c) If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Sec. 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

  (d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Sec. 1813(x)(1), all obligations of the Bank
under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

  (e) All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution: (i) by the Director of the OTS
(or his designee), the FDIC or the Resolution Trust Corporation, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in Section 13(c) of the Federal Deposit Insurance
Act, 12 U.S.C. Sec. 1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 

  (f) Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

10



--------------------------------------------------------------------------------

28. Section 409A of the Code.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

(b) If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury
Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 11(f)(ii) or 12(b) to
Executive in a single lump sum without interest on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.

(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 11(f)(ii) or 12(b) it is not
possible to continue coverage for Executive and his dependents, or (y) when a
separation from service occurs Executive is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) would be
considered deferred compensation under Section 409A of the Code, and, finally,
if an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i)
of the Code is not available for that particular insurance or other benefit, the
Bank shall pay to Executive in a single lump sum an amount in cash equal to the
present value of the Bank’s projected cost to maintain that particular insurance
benefit (and associated income tax gross-up benefit, if applicable) had
Executive’s employment not terminated, assuming continued coverage for 24
months. The lump-sum payment shall be made thirty (30) days after employment
termination or, if Section 28(b) applies, on the first payroll date that occurs
after the date that is six (6) months after the date on which Executive
separates from service.

(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement as of December 18, 2008.

 

Attest:     BV FINANCIAL, INC.     (as Guarantor)

/s/ Rose Searcy

    By:  

/s/ Edmund T. Leonard

Attest:     BAY-VANGUARD FEDERAL SAVINGS BANK

/s/ Rose Searcy

    By:  

/s/ Edmund T. Leonard

Attest:     EXECUTIVE

/s/ Rose Searcy

    By:  

/s/ Daniel J. Gallagher, Jr.

      Daniel J. Gallagher, Jr.

 

12